Citation Nr: 0635778	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-42 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic low back pain syndrome, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
bilateral pes planus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



REMAND

Under 38 C.F.R. § 20.703, the veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304 (2006).  See 38 C.F.R. § 20.703 
(2006).  A hearing on appeal will be granted if a veteran, or 
his or her representative, expresses a desire to appear in 
person.  See 38 C.F.R. § 20.700 (2006).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2006), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  

The veteran submitted a VA Form 9 in December 2004, 
indicating his desire for a Board hearing at a local VA 
office.  The record does not reflect that such a hearing was 
scheduled.  Therefore, in order to ensure full compliance 
with due process requirements, the RO must schedule the 
requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 20.700, 20.703 (2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the veteran for a Travel Board 
hearing.  Notify him of the exact date, 
time, and place of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).

_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
